FILED
                             NOT FOR PUBLICATION                               OCT 23 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



In re: DANNY WAYNE PRYOR,                         No. 11-60067

                Debtor,                           BAP No. 10-1259


DANNY WAYNE PRYOR,                                MEMORANDUM *

                Appellant,

  v.

RW INVESTMENT COMPANY, INC.,

                Appellee.



                             Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
               Pappas, Kirscher, and Sargis, Bankruptcy Judges, Presiding

                             Submitted October 15, 2013 **

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Danny Wayne Pryor appeals pro se from the Bankruptcy Appellate Panel’s

(“BAP”) judgment affirming the bankruptcy court’s decision that Pryor’s debt to

RW Investment Co., Inc. was nondischargeable under 11 U.S.C. § 523(a)(2)(A).

We have jurisdiction under 28 U.S.C. § 158(d). We review de novo BAP

decisions, and apply the same standard of review that the BAP applied to the

bankruptcy court’s ruling. Boyajian v. New Falls Corp. (In re Boyajian), 564 F.3d

1088, 1090 (9th Cir. 2009). We affirm.

      The bankruptcy court did not abuse its discretion in striking Pryor’s answer

and directing entry of default based on Pryor’s willful failure to attend a status

conference and to cooperate in the discovery process. See Halaco Eng’g Co. v.

Costle, 843 F.2d 376, 379 (9th Cir. 1988) (setting forth standard of review and

explaining that this court will not reverse sanctions absent “a definite and firm

conviction” that the lower court made “a clear error of judgment”); Malone v. U.S.

Postal Serv., 833 F.2d 128, 130-33 (9th Cir. 1987) (setting forth five factors for

court to weigh in determining whether severe sanction is appropriate).

      The bankruptcy court did not err in granting default judgment to RW

Investment for an exception to discharge under 11 U.S.C. § 523(a)(2)(A) because

the court had ample evidence of Pryor’s false representations, supporting

nondischargeability of Pryor’s debt to RW Investment. See 11 U.S.C.


                                           2                                    11-60067
§ 523(a)(2)(A) (excepting from discharge debt obtained by false pretenses, false

representations, or actual fraud); Ghomeshi v. Sabban (In re Sabban), 600 F.3d

1219, 1222 (9th Cir. 2010) (setting forth elements under § 523(a)(2)(A)).

      Pryor’s contention that this case is moot is unpersuasive.

      We decline to address contentions that Pryor did not properly raise below,

including his contentions concerning damages, alleged inconsistent testimony,

standing, and the statute of limitations. See Fla. Partners Corp. v. Southeast Co.

(In re Southeast Co.), 868 F.2d 335, 339-40 (9th Cir. 1989) (declining to address

issue not raised before bankruptcy court).

      AFFIRMED.




                                             3                                11-60067